DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 11/17/2020. Claims 1, 3, 5-6, 8, 10-11, 13 and 15 are now pending in the present application.
Notice of AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3, 5-6, 8, 10-11, 13 and 15 are allowed.
Regarding to claim 1, 6 and 11, the best prior art found during the prosecution of the application, Anigstein et al US Patent Application No. :( US 2008/0013489 Al) hereinafter referred as Anigstein, in view of Chin, Japanese Patent Application No.: (JP 2010028816) hereinafter referred as Chin. Anigstein discloses the Wireless terminal  may effectuate the handoff to base station sector by employing the current link to base station sector.. At least a portion of the initialization may be performed prior to a physical switch to base station sector that may be employed in connection with an expedited handoff. A wireless terminal may initiate physical layer access after severing a currently established link to another sector. According to another illustration, physical layer access may be effectuated without breaking the established link when performing an intra carrier handoff. Pursuant to an illustration, the wireless terminal may have obtained a SON ID and/or an act ID with a handoff response from the sector as discussed above; thus, uplink access exchange may include information indicating that the sector previously granted the handoff response and assigned these resources to the wireless terminal and sector need not provide such information in downlink access exchange. Moreover, the wireless terminal and the sector may use the encryption parameters, which have been established between the wireless terminal and the sector via a previous sector to which the wireless terminal had a link.  Chin discloses the Mobile terminal, if it fails to random access to the previous target base station, to re-establish the RRC connection with the serving base station. Serving base station, because it is stored user information of the mobile terminal to itself, it determines that the mobile terminal returns in handover failure, accepts the RRC connection. However, Anigstein and Chin fail to teach the radio base station communication control. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the connection re-establishment 1, 6 and 11 are held allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642